Case 1:17-cV-05183-|LG-SI\/|G Document 47 Filed 12/19/18 Page 1 of 10 Page|D #: 236

THE BAsIL LAW GRoUP

A PR()FESS|ONAL CORPORAT|()N
COUNSELU)RS AT LAW

1270 BROADWAY, SulTE 305
NEW YORK, NY10001-3215
TELEPHoNE:9l7-512-3066
£-FAx:831-536-l075
ROBERTJBASIL@RJBAS|L.COM

DECEMBER 19, 2018
Hon. Steven M. Gold

Re: Edward Shin v YSZ Enterprises, Inc.
Case No. l : l7-cv-05183(ILG)(SMG)

Dear Judge Gold:

As the Court is aware, this firm represents Plaintiff, Edward Shin, and we write in lieu of
filing a motion to amend this Court’s November 16, 2018 scheduling order. We have been
attempting to schedule depositions in time to produce expert reports by February l, 2019,
as provided in this Court’s November 16, 2018 order. This has proven to be impossible
from our perspective

To my knowledge, Plaintiff is not in default of any discovery obligation. However,
Defendant, YSZ Enterprises, did not produce answers to our written discovery until the
afternoon of December l7, 2018. Accordingly, we could not determine who should be
deposed until we had an opportunity to review those responses. In addition, we have not
yet received even Rule 26 disclosures from newly served defendant Lee. Accordingly, we
could not determine who should be deposed until we had an opportunity to review those
disclosures No parties have propounded discovery upon Mr. Lee, and Mr. Lee only
recently filed an answer to the correct amended complaint

Nonetheless, we issued the attached notices of deposition on December 18, 2018. ln
response, counsel for Mr. Wang, the building owner, took the position that she would not
produce any witnesses until Mr. Shin was deposed.

Counsel for Mr. Lee took the position that he was newly entered into the case, that Mr.
Shin had not responded to his discovery, and that he was not prepared to proceed with
deposition on this shortened schedule. Counsel for YSZ has not yet weighed in, but neither
has she indicated she is ready to comply with the notices.

As a result of these incidents, we cannot gather sufficient information to produce our expert
reports on February l, 2019, as required by this Court’s November 16, 2018 order, and
therefore seek appropriate relief. Such relief should include a new order establishing the

Case 1:17-cV-05183-|LG-SI\/|G Document 47 Filed 12/19/18 Page 2 of 10 Page|D #: 237

THE BASIL LAW GRoUP, P.C.

Shin v Defendants et al.
December 19, 2018

Page 2

timing of depositions and an extension of the time for Mr. Shin to serve his expert report
within 30 days after all fact witness depositions are completed.

Respectfully submitted,
/s Robert J. Basil

Robert J. Basil

Case 1:17-cv-05183-|LG-S|\/|G Document 47 Filed 12/19/18 Page 3 of 10 Page|D #: 238

UNlTED STATES DlSTRlCT COURT
EASTERN DlSTRlCT OF NEW YORK
X
EDWARD SHlN, : Civil Action No.:
l :l7-cv-05183 (lLG) (SMG)

 

Plaintiff,
v.

YSZ ENTERPRISES lNC., MlCHAEl_l
S. WANG, VlCTORlA WANG, as
TRUSTEE OF THE RlCHARDSON
lRREVOCABLE TRUST, TERRENCE
WU, DEH-JUNG DEBORAH WANG,
And YOUNG K. LEE

Defendants.

X

 

NOTICE TO TAKE DEPOSITION

PLEASE TAKE NOTICE that, pursuant to Rule 30 of the F ederal Ru|es of Civil
Procedure, the testimony, upon oral examination of .lOHN LEE, an employee of Defendant YS2
Enterprises lnc., will be taken before a notary public who is not an attomey, or employee of an
attomey, for any party or prospective party herein and is not a person who would be disqualified
to act as ajuror because of interest of because of consanguinity or affinity to any party herein.

The examination will be taken at the offices of The Basil Law Group, P.C., 1270
Broadway, Suite 305, New York, NY 10001, on the 10th day of January, 2019 at 1:00 p.m. with
respect to evidence and material necessary in the prosecution/defense of this action.

Dated: New York, New York
December 18, 2018

/s/ Robert .l. Basil

Robert .l. Basil
The Basi l Law Group. P.C.
1270 Broadway, Suite 305
New York, NY 10001
(917) 512-3066

robertjbasi|§a}ribasil.com

Case 1:17-cv-05183-|LG-S|\/|G Document 47 Filed 12/19/18 Page 4 of 10 Page|D #: 239

CERTIFICATE OF SERVICE

 

l, Robert J. Basil, hereby certify that on December 18, 2018, the foregoing Notice to Take
Deposition was served by depositing a copy of the aforesaid document in a prepaid First Class,
properly addressed envelope in a post office box or official depository under the exclusive
control of the United States Postal Service, upon the following:

Frank Cecere, Esq.

AHMUTY, DEMERS & McMANUS
200 I.U Willets Road

Albertson, New York l 1507

Carmen Nicolau, Esq.

THE CHARTWELL LAW OFFICES, LLP
81 Main Street, Suite 100

White Plains, NY 10601

Mark A. Longo, Esq.
LONGO & D’APICE, ESQS.
26 Court Street, Suite 1700
Brooklyn, NY 11242

Dated: New York, New York
December 18, 2018

/s/ Robert J. Basil

Robert J. Basil
The Basil Law Group, P.C.
1270 Broadway, Suite 305
New York, NY 10001
(917) 512-3066

robertjbasil@rjbasil.com

Case 1:17-cv-05183-|LG-S|\/|G Document 47 Filed 12/19/18 Page 5 of 10 Page|D #: 240

UNlTED STATES DlSTRlCT COURT
EASTERN DlSTRlCT OF NEW YORK
X

EDWARD sHlN. ; Civil Acrion No.:
1117-¢v-05183 (lLG) (sMG)

 

Plaintiff,
v.

YSZ ENTERPRISES lNC., MlCHAEL
S. WANG, VlCTORlA WANG, as
TRUSTEE OF THE RlCHARDSON
lRREVOCABLE TRUST, TERRENCE
WU, DEH-JUNG DEBORAH WANG,
And YOUNG K. LEE

Def`endants.

X

 

MKM!O_S!LQN.

PLEASE TAKE NOTlCE that, pursuant to Ru|e 30 of the Federal Rules of Civil
Procedure, the testimony, upon oral examination of JOSHUA SO, an employee of` Defendant
YS2 Enterprises lnc.. will be taken before a notary public who is not an attomey, or employee of
an attomey, for any party or prospective party herein and is not a person who would be
disqualified to act as ajuror because of interest of because of consanguinity or affinity to any
party herein.

The examination will be taken at the offices of The Basil Law Group, P.C., 1270
Broadway, Suite 305, New York, NY 10001, on the 10th day of .lanuary, 2019 at 10:00 a.m. with
respect to evidence and material necessary in the prosecution/defense of this action.

Dated: New York, New Vork
December 18, 2018

/s/ Robert .l. Basil

Robert J. Basil
The Basil Law Group, P.C.
1270 Broadway, Suite 305
New York, NY 10001
(917) 512-3066

robertjbasil{w;ribasil.com

Case 1:17-cv-05183-|LG-S|\/|G Document 47 Filed 12/19/18 Page 6 of 10 Page|D #: 241

CERTIFICATE OF SERVICE

 

I, Robert J. Basil, hereby certify that on December 18, 2018, the foregoing Notice to Take
Deposition was served by depositing a copy of the aforesaid document in a prepaid First Class,
properly addressed envelope in a post office box or official depository under the exclusive
control of the United States Postal Service, upon the following:

Frank Cecere, Esq.

AHMUTY, DEMERS & McMANUS
200 I.U Willets Road

Albertson, New York 11507

Carmen Nicolau, Esq.

THE CHARTWELL LAW OFFICES, LLP
81 Main Street, Suite 100

White Plains, NY 10601

Mark A. Longo, Esq.
LONGO & D’APICE, ESQS.
26 Court Street, Suite 1700
Brooklyn, NY 11242

Dated: New York, New York
December 18, 2018

LSLRLb¢LM_
Robert J. Basil

The Basil Law Group, P.C.

1270 Broadway, Suite 305

New York, NY 10001

(917) 512-3066

robertjbasil@,;jbasil.com

Case 1:17-cv-05183-|LG-S|\/|G Document 47 Filed 12/19/18 Page 7 of 10 Page|D #: 242

UNlTED STATES DlSTRlCT COURT
EASTERN DlSTRlCT OF NEW YORK
X

EDWARD SHIN, : Civil Action No.:
l:l7-cv-05183 (lLG) (SMG)

 

Plaintiff,
v.

YS2 ENTERPRISES lNC., MlCHAEL
S. WANG, VlCTORlA WANG, as
TRUSTEE OF THE RlCHARDSON
lRREVOCABLE TRUST, TERRENCE
WU, DEH-.|UNG DEBORAH WANG,
And YOUNG K. LEE

Defendants.

`x

 

WQSLH_ON

PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rulcs of Civil
Procedure, the testimony, upon oral examination of Def`endant , YOUNG K. LEE, as a party
witness, will be taken before a notary public who is not an attomey, or employee of an attomey,
for any party or prospective party herein and is not a person who would be disqualified to act as
a juror because of interest of because of` consanguinity or affinity to any party herein.

The examination will be taken at the offices of The Basil Law Group, P.C., 1270
Broadway, Suite 305, New York, NY 10001 on the 3rd day of January, 2019 at 10:00 a.m. with
respect to evidence and material necessary in the prosecution/defense of this action.

Dated: New York, New York
December 18, 2018

/S/_R_<L€LJ-Bas`i|_
Robert J. Basil

The Basil Law Group, P.C.

1270 Broadway, Suite 305

New York, NY 10001

(917) 512-3066

robertibasil(a§rjbasil.com

Case 1:17-cv-05183-|LG-S|\/|G Document 47 Filed 12/19/18 Page 8 of 10 Page|D #: 243

_C_EMEQ§I___MH§B
I, Robert J. Basil, hereby certify that on December 18, 2018, the foregoing Notice to Take
Deposition was served by depositing a copy of the aforesaid document in a prepaid First Class,
properly addressed envelope in a post office box or official depository under the exclusive
control of the United States Postal Service, upon the following:

Frank Cecere, Esq.

AHMUTY, DEMERS & McMANUS
200 I.U Willets Road

Albertson, New York 11507

Carmen Nicolau, Esq.

THE CHARTWELL LAW OFFICES, LLP
81 Main Street, Suite 100

White Plains, NY 10601

Mark A. Longo, Esq.
LONGO & D’APICE, ESQS.
26 Court Street, Suite 1700
Brooklyn, NY 11242

Dated: New York, New York
December 18, 2018

/s/ Robert J. Basil

Robert J . Basil
The Basil Law Group, P.C.
1270 Broadway, Suite 305
New York, NY 10001
(917) 512~3066

robertjbasil@ribasil.com

 

Case 1:17-cv-05183-|LG-S|\/|G Document 47 Filed 12/19/18 Page 9 of 10 Page|D #: 244

UNlTED STATES DlSTRlCT COURT

EASTERN DlSTRlCT OF NEW YORK

X

EDWARD SHlN, : Civil Action No.:
l:17-cv-05183 (lLG) (SMG)

 

Plaintiff,
v.

YS2 ENTERPRISES lNC., MlCHAEL
S. WANG, VlCTORlA WANG, as
TRUSTEE OF THE RlCHARDSON
lRREVOCABLE TRUST, TERRENCE
WU, DEH-JUNG DEBORAH WANG,
And YOUNG K. LEE

Defendants.

 

S<
NQWEM

PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil
Procedure, the testimony, upon oral examination of Defendant MlCHAEL S. WANG, as a party
witness, will be taken before a notary public who is not an attomey, or employee of an attomey,
for any party or prospective party herein and is not a person who would be disqualified to act as
ajuror because of interest of because of consanguinity or affinity to any party herein.

The examination will be taken at the offices ofThe Basil Law Group, P.C., 1270
Broadway, Suite 305, New York, NY 10001, on the 8th day of January, 2019 at 1230 p.m. with
respect to evidence and material necessary in the prosecution/defense of this action.

Dated: New York, New York
December 18, 2018

£§MM§H__
Robert J. Basil

The Basil Law Group, P.C.

1270 Broadway, Suite 305

New York, NY 10001

(917) 512-3066

robertibasil@ribasil.com

Case 1:17-cv-05183-|LG-S|\/|G Document 47 Filed 12/19/18 Page 10 of 10 Page|D #: 245

CERTIFICATE OF SERVICE
I, Robert J. Basil, hereby certify that on December 18, 2018, the foregoing Notice to 'l`ake
Deposition was served by depositing a copy of the aforesaid document in a prepaid First Class,
properly addressed envelope in a post office box or official depository under the exclusive
control of the United States Postal Service, upon the following:

Frank Cecere, Esq.

AHMUTY, DEMERS & McMANUS
200 l.U Willets Road

Albertson, New York 11507

Carmen Nicolau, Esq.

THE CHARTWELL LAW OFFICES, LLP
81 Main Street, Suite 100

White Plains, NY 10601

Mark A. Longo, Esq.
LONGO & D’APICE, ESQS.
26 Court Street, Suite 1700
Brooklyn, NY 11242

Dated: New York, New York
December 18, 2018

/s/ Robert J. Basil

Robert J. Basil
The Basil Law Group, P.C.
1270 Broadway, Suite 305
New York, NY 10001
(917) 512-3066

robertjbasil@ribasil.com

